Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 11, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,924,419. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same subject matter and scope. The current claims claim “a second timer related to a radio link failure is running.” and the referenced patent claims “and determining that the radio link failure occurs if the first timer expires.” the two limiations are saying the same thing but with different language.  Claims 4, 14, 23 and 26 of the current application are also the same to 4 and 13 of the referenced patent.  The remainder of the claims of the current application 2-3, 5, 8-13, and 16 and reference patent 2, 5-8, 10-12, 14-15, 17-20 are similar enough with each other where they would still be obvious over one another. 
Claims 1, 11, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,313,935. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same subject matter and scope. The current claims claim “a second timer related to a radio link failure is running.” and the referenced patent claims “a second timer related to the radio link failure is running.” the two limiations are saying the same thing but with different language and with a slight different point of view of different things happening in the method.  Claims 4, 14, 23 and 26 of the current application are also the same to 7 and 15 of the referenced patent. The added limitation makes is obvious to add and to replace . 
Claims 1, 11, 21 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,638,383. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same subject matter and scope. The current claims claim “a second timer related to a radio link failure is running.” and the referenced patent claims “a second timer related to the radio link failure is running.” the two limiations are saying the same thing but with different language and with a slight different point of view of different things happening in the method.  Claims 4, 14, 23 and 26 of the current application are also the same to 7 and 15 of the referenced patent. The added limitation makes is obvious to add and to replace with one another. The remainder of the claims contain similarities where they would be obvious over one another. For clarity and analysis only the independent claims were analysed. The rest of the claims contains subject matter said in different ways. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le, Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SG/



/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668